Citation Nr: 1448512	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-31 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle fracture with scarring.

2.  Entitlement to service connection for a right ankle sprain.

3.  Entitlement to service connection for arthritis of the right ankle.

4.  Entitlement to service connection for Achilles tendinitis of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013, the Board remanded this case to the RO.  In August 2014, the RO issued a rating decision granting in full a service connection claim for granulomatous scarring and lead exposure cough.  As a result, that issue is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals duplicative documents.

The issues of entitlement to service connection for a right ankle sprain and entitlement to service connection for Achilles tendinitis will be granted, and are addressed below.  The issues of entitlement to service connection for residuals of a right ankle fracture and right ankle arthritis are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ankle sprain and Achilles tendinitis are attributable to service.


CONCLUSION OF LAW

Right ankle sprain and Achilles tendinitis were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA notification and assistance requirements is not required at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  When a preexisting disability is noted prior to entry into service, the disability will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Veteran had a preexisting right ankle fracture and a post-operative scar that was noted upon entry into service in a July 1987 VA examination.  However, that status was asymptomatic at entrance, as the Veteran reported that his right ankle had "not caused any problems since time of injury [in 1979]."  More importantly, a right ankle sprain was identified prior to separation, in July 2009, and thereafter Achilles tendinitis was noted.  There is nothing in the record that rationally attributes the sprain and Achilles tendinitis to a preexisting, asymptomatic fracture.  Therefore, as these disabilities were incurred in service, service connection is warranted.


ORDER

Service connection for right ankle sprain and Achilles tendinitis is granted.


REMAND

The Veteran contends that he is entitled to service connection based on in-service aggravation of a preexisting right ankle fracture, as well as service connection for right ankle arthritis.

After a review of the claims file, including lay statements and VA medical records, the Board finds that the issues of entitlement to service connection for residuals of a right ankle fracture and right ankle arthritis must be remanded so that another VA examination can be performed to determine the nature and likely etiology of the right ankle disabilities of record, as well as the relationship of such disabilities to the Veteran's preexisting right ankle fracture and the right ankle pathology noted in the July 2009 separation examination.

The July 1987 entrance examination reflects that the Veteran underwent surgery to repair a right ankle fracture in 1979.  The examiner noted no apparent deformities and observed that the Veteran walked well without a limp.  There was a well-healed scar over the medial malleolus and distal fibula.  During a May 1987 prescreening examination, the Veteran reported that his right ankle had "not caused any problems since time of injury [in 1979]."  A well-healed right ankle fracture was noted at entry into service.

In his July 2009 separation examination, the Veteran claimed that he started getting pain in his right ankle after joining the Air Force in 1988.  He stated that he was treated numerous times while on active duty for right ankle sprains.  He also stated that he had daily right ankle pain rated at 3/10 that would periodically increase to 5-6/10, that he had episodes where it was difficult for him to bear weight, and that there was occasional swelling, painless clicking, and popping.  He was diagnosed with a right ankle sprain, and his right ankle fracture was noted as preexisting service.

In January 2014, the Veteran was examined for a right ankle disorder.  He did not report for follow-up X-ray testing.  In an examination report, the examiner noted that, although service treatment records were silent as to right ankle problems, the Veteran had loss of motion, swelling, weakness, and episodic pain of the right ankle with flare-ups.  He used a brace, cane, and crutches.  Despite the lack of X-ray testing, the Veteran was diagnosed with right ankle degenerative arthritis and bilateral Achilles tendinitis.

The examiner noted that the Veteran's treatment records and enlistment examination supported a history of right ankle fracture that healed without complication.  Considering that there were no records of right ankle problems during service and that arthritis was a common complication of ankle fracture, the examiner concluded that the arthritis was "mostly likely . . . within normal progression of the Veteran's preexisting ankle fracture."  The examiner also concluded that "it is not at least as likely as not that the Veteran's preexisting right ankle fracture underwent a permanent worsening beyond normal progression due to military service."

The January 2014 examination was inadequate because the examiner did not provide an opinion as to whether the Veteran's right ankle pathology noted in July 2009 reflected an increase in the severity of his preexisting right ankle fracture.  The examiner also did not provide confirmatory evidence of right ankle arthritis, and did not provide a conclusive opinion as to the causal relationship, if any, between arthritis and Achilles tendinitis, or between arthritis and the preexisting right ankle fracture, stating that a more thorough examination, including X-ray testing, was needed.  Lastly, the examiner did not discuss any possible causal link between arthritis and the right ankle pathology noted in July 2009.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his current right ankle disorder, to include residuals of a right ankle fracture and arthritis.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

After examining the Veteran and reviewing the entire record, the examiner should provide opinions responding to the following questions:

(a) Is it as likely as not (50 percent probability or greater) that the Veteran's preexisting right ankle fracture increased in severity during service?  Specifically discuss the July 2009 separation examination report of right ankle pathology-is the right ankle sprain noted on the separation examination a manifestation of the worsening of a well-healed right ankle fracture?

(b) Is there confirmatory evidence of right ankle arthritis?

(c) If it is found that the right ankle fracture increased in severity during service, is it as likely as not (50 percent probability or greater) that his current right ankle pathology, to include residuals of a right ankle fracture and arthritis, is related to that increase in severity during service?

(d) If there is evidence of arthritis, is it as likely as not (50 percent probability or greater) that the arthritis is causally related to either the right ankle fracture, the Achilles tendinitis, or the right ankle pathology (to include the right ankle sprain) noted in July 2009?

(e) If arthritis is found to be caused by the right ankle fracture, does the evidence clearly and unmistakably show that the arthritis is due to the natural progress of the right ankle fracture?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinions.  

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


